Case 1:17-cv-05353-GBD-HBP Document 58-4 Filed 04/15/19 Page 1 of 12


                                                                       EXHIBIT E
                                                                   Page 1

1                       IN THE UNITED STATES DISTRICT COURT
2                          SOUTHERN DISTRICT OF NEW YORK
3       NICHOLAS PARKER, on behalf
        of himself and all others
4       similarly situated,
                          Plaintiffs,
5
        v.                                                 Civil Action No.
6                                                          17-cv-5353-GBD
        UNITED INDUSTRIES CORPORATION,
7                         Defendant.
8
9                                 ~~~~~~~~~~~~~~~~~
10
11                              30(b)(60 Deposition of
12                  DEFENDANT UNITED INDUSTRIES CORPORATION
13                      (Volume I, Non-Confidential Sections)
14                             (Witness:        TRAVIS WOOD)
15
16                                December 18, 2018
17                                 10:44 A.M., CST
18
19                                       Taken at:
20                               Gore/Perry Veritext
21                           515 Olive Street, Suite 300
22                               St. Louis, Missouri
23
24                                 Reported by:
25                             J. Bryan Jordan, CCR-MO

                                Veritext Legal Solutions
     www.veritext.com                                                888-391-3376
Case 1:17-cv-05353-GBD-HBP Document 58-4 Filed 04/15/19 Page 2 of 12




                                                               Page 2

1       APPEARANCES:
2
3       On behalf of the Plaintiff(s):
4               Bursor & Fisher, P.A., by
5                       Yitzchak Kopel, Esq. (Via video)
6                       Alec Leslie, Esq.
7                       888 7th Avenue
8                       New York, NY 10019
9                       (646) 837-7150 Phone
10                      (212) 989-9163 Fax
11                      ykopel@bursor.com
12                      aleslie@bursor.com
13
14      On behalf of the Defendant:
15              Tucker & Ellis, LLP, by
16                      Ms. Ronie M. Schmelz, Esq.
17                      515 South Flower Street
18                      Forty-Second Floor
19                      Los Angeeles, CA          90071-2223
20                      (213) 430-3375
21                      (213) 430-3409 Fax
22                      ronie.schmelz@tuckerellis.com
23
24      THE VIDEOGRAPHER:
25                      Patrick Hoctor

                               Veritext Legal Solutions
     www.veritext.com                                           888-391-3376
Case 1:17-cv-05353-GBD-HBP Document 58-4 Filed 04/15/19 Page 3 of 12




                                                              Page 3

1                            TRANSCRIPT INDEX
2
3       APPEARANCES .................................              2
4
        INDEX OF EXHIBITS ...........................            3 - 4
5       EXAMINATION OF TRAVIS WOOD:
6
        BY MR. KOPEL ...............................               5
7
8       SECTION DESIGNATED AS HIGHLY CONFIDENTIAL (up
        to and including Reporter's Certificate) ....           106-116
 9
10      REPORTER'S CERTIFICATE ......................            124
11
12      EXHIBIT CUSTODY
13      (All exhibits were retained by the court reporter for
14      scanning and were returned to Mr. Leslie the following
15      day.)
16                         INDEX OF EXHIBITS
17      NUMBER                  DESCRIPTION             MARKED
18      Plaintiff's Exhibits
19      Exhibit 9 -- LinkedIn profile (2 pages, no
                 Bates numbers) .....................    13
20
        Exhibit 10 -- Outside label for Cutter
21               Natural Insect Repellant, with
                 directions for use, Bates Nos. UIC
22               000050 - UIC 000052 ................             38
23      Exhibit 11 -- Page out of one of Travis
                 Wood's notebooks, specifically
24               containing repellency data, Bates
                 Nos. UIC 014665 through UIC 014674.              45
25

                             Veritext Legal Solutions
     www.veritext.com                                           888-391-3376
Case 1:17-cv-05353-GBD-HBP Document 58-4 Filed 04/15/19 Page 4 of 12




                                                              Page 4

1                    INDEX OF EXHIBITS, CONTINUED
2       NUMBER                  DESCRIPTION                 MARKED
        Plaintiff's Exhibits
3
        Exhibit 12 -- Table listing protection times
4                for various mosquito repellent
                 products, Bates No. UIC 006837
5                (2 pages; second page has no Bates
                 number) ............................         70
6
        Exhibit 13 -- E-mail with attached testing
7                data, (marked Highly Confidential),
                 Bates Nos. UIC 035417 through UIC
8                035423 .............................         74
9       Exhibit 14 -- Chart of average protection
                 times for various repellents against
10               various mosquito species, Bates No.
                 UIC 014676 .........................         81
11
        Exhibit 15 -- Consumer Reports article
12               entitled "Ratings: Insect
                 Repellents," UIC 005916 through
13               005920 .............................         97
14      Exhibit 16 -- Consumer Reports article
                 entitled "Cutter Natural Insect
15               Repellent" (2 pages, no Bates nos.)          98
16
        Exhibit 17 -- Document titled "Method 6A
17               Mosquito Repellent Testing
                 Procedure," (1 page, no Bates
18               number). (NOTE: To be included
                 only in the separate, highly
19               confidential section of the
                 transcript) ........................       109
20
        Exhibit 18 -- e-mail chain in relation to a
21               consumer complaint, Bates Nos. UIC
                 0068901 through UIC 006894 .........       117
22
23
24
25

                             Veritext Legal Solutions
     www.veritext.com                                              888-391-3376
Case 1:17-cv-05353-GBD-HBP Document 58-4 Filed 04/15/19 Page 5 of 12




                                                                       Page 5

1                       THE VIDEOGRAPHER:        We are on the video
2       record.         The time is 10:44.       I have complied with all
3       state and Federal Rules.
4                       If you could, please, introduce yourselves
5       for the record, beginning with the Plaintiff's
6       attorney.
7                       MR. KOPEL:     This is Yitzchak Kopel, Bursor
8       & Fisher, attending by video.               With me today is my
9       colleague, Alec Leslie.
10                      MS. SCHMELZ:     Ronie Schnelz, on behalf of
11      Defendant.
12                      THE VIDEOGRAPHER:        Thank you, Counsel.        You
13      may swear the witness at this time, and we will begin.
14                                   TRAVIS WOOD,
15      of lawful age, having been first duly sworn to testify
16      the truth, the whole truth, and nothing but the truth
17      in the case aforesaid, deposes and says in reply to
18      oral interrogatories propounded as follows, to-wit:
19                                     EXAMINATION
20      QUESTIONS BY MR. KOPEL:
21             Q.       Good morning, Mr. Wood.
22             A.       Good morning.
23             Q.       Can you, please, state your name and address
24      for the record?
25             A.       My name is Travis Wood.              My address is 2919

                                  Veritext Legal Solutions
     www.veritext.com                                                    888-391-3376
Case 1:17-cv-05353-GBD-HBP Document 58-4 Filed 04/15/19 Page 6 of 12




                                                                Page 29

1       products?
2              A.       Our in-house testing consisted of primarily
3       using myself as a subject, using a mosquito cage to
4       determine an average protection time for a formula.
5              Q.       Was that arm-in-cage testing?
6              A.       Yes.
7              Q.       Did you conduct any other sort of testing
8       other than arm-in-cage testing when it came to
9       personal repellents?
10             A.       I don't believe so.        I'm trying to think.
11      There might have been some products where we did
12      repellancy testing against ticks where there would be
13      a clothing application, but I think that was--it might
14      have been a different product line.
15             Q.       What about tests for toxicity?        Did you
16      conduct any tests for toxicity of products?
17             A.       No, I did not.
18             Q.       You said earlier you did arm-in-cage tests
19      which were done to determine average protection time.
20      Why is it important to determine the average
21      protection time of a personal repellant?
22             A.       In our case, our internal testing, we were
23      determining protection time in order to compare
24      different formulas to determine--as a data point for
25      what formula to send for outside testing.

                                 Veritext Legal Solutions
     www.veritext.com                                              888-391-3376
Case 1:17-cv-05353-GBD-HBP Document 58-4 Filed 04/15/19 Page 7 of 12




                                                             Page 30

1               Q.      When you conducted in-house arm-in-cage
2       testing, did--did your protocol vary, or did you
3       always use the same protocol?
4               A.      I had a--I used the protocol that existed
5       prior to me starting at the company, and if it varied,
6       I probably would have noted any sort of change that I
7       made.
8               Q.      Okay, so sitting here right now, you don't
9       know that, at any time, varied; correct?
10              A.      No, generally, I believe the protocol we
11      used was the same basic protocol.
12              Q.      Okay, did you ever conduct tests using a
13      different protocol?
14              A.      Not that I recall, no.
15              Q.      Do you know who authored this protocol?
16              A.      I don't know for sure, but it might have
17      been my predecessor, the research biologist that was
18      there before me.
19              Q.      What was that person's name?
20              A.      It was Jake--I'm blanking on the last name
21      right now.
22              Q.      So in your LinkedIn profile, it says,
23      "Served"--and I'm reading from page 2 of 4--it says,
24      "Served as principal investigator in the development
25      and implementation of test methodology for product

                                 Veritext Legal Solutions
     www.veritext.com                                           888-391-3376
Case 1:17-cv-05353-GBD-HBP Document 58-4 Filed 04/15/19 Page 8 of 12




                                                            Page 124

1       State of Missouri.          )
2                                   ) SS.
3       City of St. Louis           )
4                       I, J. Bryan Jordan, a Certified Court
5       Reporter in and for the State of Missouri, duly
6       commissioned, qualified and authorized to administer
7       oaths and to certify to depositions, do hereby certify
8       that pursuant to Notice in the civil cause now pending
9       and undetermined in the United States District Court
10      for the Southern District of New York, to be used in
11      the hearing of said cause before said court, I was
12      attended at the offices of Gore/Perry Veritext, 515
13      Olive Street, Suite 300, in the City of St. Louis,
14      State of Missouri, by the aforesaid witness and by the
15      aforesaid attorneys, on the 18th day of December,
16      2018.
17                      The said witness, TRAVIS WOOD, being of
18      sound mind and being by me first carefully examined
19      and duly cautioned and sworn to testify the truth, the
20      whole truth, and nothing but the truth in the case
21      aforesaid, thereupon testified as is shown in the
22      foregoing transcript, said testimony being by me
23      reported in shorthand and caused to be transcribed
24      into typewriting, and that the foregoing pages
25      correctly set forth the testimony of the

                             Veritext Legal Solutions
     www.veritext.com                                           888-391-3376
Case 1:17-cv-05353-GBD-HBP Document 58-4 Filed 04/15/19 Page 9 of 12




                                                            Page 125

1       aforementioned witness, together with the questions
2       propounded by counsel and remarks and objections of
3       counsel thereto, and is in all respects a full, true,
4       correct and complete transcript of the questions
5       propounded to and the answers given by said witness;
6       that signature of the deponent was not waived by
7       agreement of counsel.
8                       I further certify that I am not of
9       counsel or attorney for either of the parties to said
10      suit, not related to nor interested in any of the
11      parties or their attorneys.
12                      Witness my hand and official seal at
13      St. Louis, Missouri, this 26th day of December, 2018.
14
15
16
17
18
19                              <%16517,Signature%>
20                               J. Bryan Jordan
21                          Certified Court Reporter
22                          State of Missouri No. 532
23
24
25

                             Veritext Legal Solutions
     www.veritext.com                                           888-391-3376
Case 1:17-cv-05353-GBD-HBP Document 58-4 Filed 04/15/19 Page 10 of 12




                                                                              Page 126

    1                                 Veritext Legal Solutions
                                         1100 Superior Ave
    2                                       Suite 1820
                                      Cleveland, Ohio 44114
    3                                   Phone: 216-523-1313
    4
           December 27, 2018
    5
           To: Ronie M. Schmelz
    6
           Case Name: Parker, Nicholas v. United Industries Corporation
    7
           Veritext Reference Number: 3176760
    8
           Witness:     Travis Wood        Deposition Date:      12/18/2018
    9
   10      Dear Sir/Madam:
   11
           Enclosed please find a deposition transcript.         Please have the witness
   12
           review the transcript and note any changes or corrections on the
   13
           included errata sheet, indicating the page, line number, change, and
   14
           the reason for the change.    Have the witness' signature notarized and
   15
           forward the completed page(s) back to us at the Production address
   16      shown
   17      above, or email to production-midwest@veritext.com.
   18
           If the errata is not returned within thirty days of your receipt of
   19
           this letter, the reading and signing will be deemed waived.
   20
   21      Sincerely,
   22      Production Department
   23
   24
   25      NO NOTARY REQUIRED IN CA


                                      Veritext Legal Solutions
        www.veritext.com                                                        888-391-3376
Case 1:17-cv-05353-GBD-HBP Document 58-4 Filed 04/15/19 Page 11 of 12




                                                                    Page 128

                                DEPOSITION REVIEW
                             CERTIFICATION OF WITNESS


            ASSIGNMENT REFERENCE NO: 3176760
            CASE NAME: Parker, Nicholas v. United Industries Corporation
            DATE OF DEPOSITION: 12/18/2018
            WITNESS' NAME: Travis Wood
                     In accordance with the Rules of Civil
            Procedure, I have read the entire transcript of
            m y testimony or it has been read to me.
                     I have listed my changes on the attached
            Errata Sheet, listing page and line numbers as
            well as the reason(s) for the change(s).
                    I request that these changes be entered
            as part of the record of my testimony.
   10
                    I have executed the Errata Sheet, as well
   11       as this Certificate, and request and authorize
            that both be appended to the transcript of my
   12       testimony and be incorporated therein.
   13          i ~ i5/ ~`1
            Date                                Travis Wood
   14
                    Sworn to and subscribed before me, a
   15       Notary Public in and for the State and County,
            the referenced witness did personally appear
   16       and acknowledge that:
   17               They have read the transcript;
                    They have listed all of their corrections
   18               in the appended Errata Sheet;
                    They signed the foregoing Sworn
   19               Statement; and
                    Their execution of this Statement is of
   20               their free act and deed.
   21               I have affixed my name and official seal
   22       this                 o                           , 20
   23
                             Notary Public
   24                                                                IND
                                                                     o


   25                        Commission   xpiration Date


                                      Veritext Legal Solutions
        www.veritext.com                                               888-391-3376
Case 1:17-cv-05353-GBD-HBP Document 58-4 Filed 04/15/19 Page 12 of 12




                                                                                      Page 129

    1                                        ERRATA SHEET

                                 VERITEXT LEGAL SOLUTIONS MIDWEST
    2                                 ASSIGNMENT NO: 12/18/2018
    3        PAGE/LINE(S) /                        CHANGE                         /REASON
    4             Page 18, Line 11               Change date from 20508 to 2008

    5             Page 26, Line 12               Change "know" to "note"

    6            Page 37, Line 14               Change "time" to "team"

    7            Page 42, line 18               Change "database" to "data based"
                 Page 62, Line 3                  Change "PJW" to "TJW"
    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19
                                                   _____—,
              1 /15-   / t 49_                      /-7_---
   20        Date                                                Travis Wood
   21       SUBSCRIBED AND SWORN TO BEFORE ME THIS

   22       DAY OF         --    ----,*\Wk\1                        , 201
   23

                                     Notary Public
   24                                                                                             1
                                                             RAFAEL ALSHAMARI
                                                         Notary Public, Notary Seal
                                                              State of Missouri
                                                            --ST.--COUtS-CriM-S
   25                                Commission Expirtt4-QAMMtirrierN1grna3056, 2020
                                                               Amu. a           .   ..
                                                                                                  i
                                            Veritext Legal Solutions
        www.veritext.com                                                                    888-391-3376
